   Case 19-00462-SMT    Doc 32Filed 10/15/19 Entered 10/15/19 09:40:34   Desc Main
                              Document
The document below is hereby signed.       Page 1 of 3

Signed: October 13, 2019




                                  ___________________________
                                  S. Martin Teel, Jr.
                                  United States Bankruptcy Judge




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

    In re                               )
                                        )
    DIANA LIVERPOOL,                    )     Case No. 19-00462
                                        )     (Chapter 13)
                        Debtor.         )     Not for publication in
                                              West's Bankruptcy Reporter.

             MEMORANDUM DECISION AND ORDER RE DEBTOR’S MOTION
         TO DETERMINE VALUE OF PROPERTY SECURING AN ALLOWED CLAIM

          The debtor has filed a motion (Dkt. No. 19) to determine

    $6,417.00 to be the value of a 2009 BMW X5 that secures a debt

    owed to Westlake Services, LLC dba Westlake Financial Services

    (“Westlake”).      However, 11 U.S.C. § 506(a)(2)requires that the

    value “be determined based on the replacement value of such

    property as of the date of the filing of the petition without

    deduction for costs of sale or marketing,” and if the car was

    acquired for personal, family or household purposes, “replacement

    value shall mean the price a retail merchant would charge for

    property of that kind considering the age and condition of the

    property at the time value is determined.”          The debtor’s motion
Case 19-00462-SMT   Doc 32   Filed 10/15/19 Entered 10/15/19 09:40:34   Desc Main
                             Document Page 2 of 3


does not address what the value is using those standards.                It

attaches an NADA Guides Value Report dated June 18, 2019 (shortly

before the July 13, 2019 date of the debtor's petition) showing a

Clean Retail value of $9,150, a Clean Trade-In value of $7,000,

an Average Trade-In Value of $5,800, and a Rough Trade-In Value

of $4,375.    In contrast, Westlake’s proof of claim includes a

Kelly Bluebook printout for the week of July 12, 2019 (the week

the debtor filed the petition commencing the case), showing a

retail valuation of $8,761.00 (the result of $9,589.00 less an

$828.00 adjustment based on the car having 161,634 miles on it).

      Consistent with that valuation, Westlake’s proof of claim

lists the value of the car as $8,761.00.           Although the proof of

claim lists the entire debt owed as of the petition date,

$13,884.99, as a secured claim, a creditor’s claim that is

secured by a lien on property of the estate is an allowed secured

claim to the extent of the value of such creditor’s interest in

the estate’s interest in such property.           11 U.S.C. § 506(a).

Accordingly, Westlake has a secured claim of no more than

$8,761.00.    I will decree that Westlake has an allowed secured

claim of no more than $8,761.00.

      The motion also seeks to fix an interest rate to be paid to

Westlake.    However, that is a plan issue to be addressed under

the debtor’s proposed plan, not a valuation issue.

      For the foregoing reasons, it is


                                       2
Case 19-00462-SMT                                                                                Doc 32   Filed 10/15/19 Entered 10/15/19 09:40:34   Desc Main
                                                                                                          Document Page 3 of 3


                              ORDERED that within 17 days after entry of this order, the

debtor may file a supplement to the debtor’s motion showing what

the value of the vehicle is under the valuation standards set

forth in 11 U.S.C. § 506(a)(2), that otherwise the request to set

the value of the car as being $6,417.00 will be denied without

prejudice, and that within 17 days after the timely filing of any

such supplement, Westlake may file a response.                                                                                          It is further

                              ORDERED that the motion is partially granted as follows:

Westlake’s allowed secured claim is fixed as being no more than

$8,761.00 pursuant to the value listed on Westlake’s proof of

claim (but without prejudice to the debtor’s showing that the

value is less than $8,761.00).                                                                                      It is further

                              ORDERED that the request to fix an interest rate is denied

without prejudice to addressing in a plan the rate of interest to

be paid on the allowed secured claim under such plan.

                                                                                                                        [Signed and dated above.]

Copies to: Debtor; recipients of e-notification of orders.




R:\Common\TeelSM\KLP\Valuation and Redemption\Valuation of vehicle Diana Liverpool 2019 v2.wpd
                                                                                                                    3
